Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. US 5314072 Ain view of Lord et al. US 20110034176.
Regarding claim 1, Frankel discloses a conveyor (Frankel: Fig. 1, col. 7, lines 1-2. Conveyor 2 in Figs. 2-4 and conveyor 102 in Fig. 5.); one or more cameras (Frankel: detectors 20, 33, 35, 39, 55, 72, 75, 83 and 85 in Fig. 1 with more details in Figs. 2-4. Also X-ray, polarizing, red, green, high-density red detectors 110, 135, 155, 175, 185 and UPC (Universal Product Code) detector 300 in Fig. 5. Col. 17, lines 7-21.), and one or more light sources (Frankel: Fig. 1, col. 7, lines 1-2. Conveyor 2 in Figs. 2-4 and conveyor 102 in Fig. 5. Col. 17, lines 7-21. Col. 18, lines 1-2.), to produce imagery of items on the conveyor; a first identification system that applies watermark decoding to said imagery to obtain first information about an item on the conveyor; a second identification system that applies spectroscopy or neural network classification to said imagery to obtain second information about said item on the conveyor; one or more diverters (Frankel: Figs. 1-5. First and second object information will be any two of X-ray information (from sensing area 13 in Figs. 1-2 and 5), polarization information (from sensing area 37 in Figs. 1 and 3, or optical sensing 450 in Fig. 5), clear bottle information (from sensing area 59 in Figs. 1 and 4, or optical sensing 450 in Fig. 5), green color information (from green bottle sensing area 73 in Fig. 1, or optical sensing 450 in Fig. 5), translucent bottle information (from translucent bottle sensing area 82 in Fig. 1, or optical sensing 450 in Fig. 5) and UPC information (from UPC detector 300 in Fig. 5), each of which will have a different signaling protocol such as different reference signal frequencies (X-ray, red or green) or properties (polarization or pattern) ; a second identification system that applies spectroscopy or neural network classification to said imagery to obtain second information about said item on the conveyor ( Fig.10 see emitter 80, see col.16 lines 1-15 see “ Emitter 80  emits high intensity red light also be an infrared LED, for example, 930 mm”); and a sorting logic processor coupled to both the first and second identification systems, configured to control the one or more diverters in accordance with output data provided by said first and second identification systems (Frankel: Figs. 1-5. Col. 16, line 65 to col. 17, line 6. Col. 17, lines 32-39).  Frankel does not provide watermark decoding to said imagery to obtain first information about an item on the conveyor; Lord teaches the above missing limitation of Frankel (Lord: [0321]. “The cloud object/database record may contain information such as object properties, useful for object recognition (e.g., fingerprint or watermark properties for a particular object).”). Specifically, Lord teaches one or more cameras positioned to capture imagery depicting objects, (Lord: [0262, 0276]. “For example, consider two cameras imaging a digitally watermarked object.” [0276]. “For example, if the camera is imaging an object suspected of having a digital watermark encoded in a green color channel, processor 36 may direct camera 32 to capture a frame of imagery at an instant that green illumination is expected to be at a maximum, and direct processing stages 38 to process that frame for detection of such a watermark.” [0262]), and watermark reading means for decoding from said imagery (a) first digital watermark information having a first signaling protocol, and (b) second digital watermark information having a second, different, signaling protocol. (Lord: [0190, 0199, 0202-0203, 0211, 0220, 0322-0323, 0699, 0828]. In particular, [0199] teaches “decoding digital watermark data from imagery.” [0202] teaches “calibration signals present in a digital watermark signal’ and “to capture the watermark orientation signal.” The calibration signal and orientation signal are interpreted as different signaling protocols. “Some digital watermarks are embedded in specific color channels (e.g., blue)” and frames “may be captured to maximize dynamic range of one color” [0203] so as to facilitate detecting and decoding watermarks “embedded in specific color channels”. “A system may apply multiple different watermark decoding algorithms to a single image” ([0322]). “A watermark orientation signal is a distinctive signal present in some watermarks that can serve as a sign that a watermark is present.” ([0699]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frankel’s disclosure with Lord’s teachings by combining the system for processing a material stream including plural plastic objects (from Frankel) with the watermarking technique for object recognition (from Lord) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for processing a material stream including plural plastic objects would still work in the way according to Frankel and the watermarking technique for object recognition would continue to function as taught by Lord. In fact, with the inclusion of Lord's watermarking technique for object recognition, the system for processing a material stream including plural plastic objects would be much better and more effective.
Regarding claim 4, Frankel discloses for a near infrared imaging system including one or more processors configured to discern a spectral signature produced by a plastic container conveyor ( Fig.10 see emitter 80, see col.16 lines 1-15 see “ Emitter 80  emits high intensity red light also be an infrared LED, for example, 930 mm”) , and to identify a plastic resin of the container based on said spectral signature( col.16 lines 16-28, see  “The light reaching light detector 85 is demodulated and an electrical signal proportional to the amount of light reaching detector 85 from emitter 80 is created and inputted into a logic circuit. The logic circuit will impress a high current on line 86 if the electric signal exceeds a predetermined threshold, and a very low current on line 86 if the electrical signal is below that threshold. Ejector 88 will activate if the current on wire 86 is high, thus signalling the presence of translucent bottles. Ejector 88 will be activated, and bottle 3 will enter the subsequent air stream and be diverted to chute 89. The bottle will travel down the chute until it reaches a storage bin for translucent bottles”); a watermark imaging system including one or more processors configured to extract an encoded watermark payload formed in a surface of said plastic container, or printed on a label of said plastic container, and to determine information from said watermark payload; and a processing system configured to make a sorting decision for said plastic container based on the plastic resin identified by the near infrared imaging system, and based on the information determined from the watermark payload ( (Frankel: Figs. 1-5. Col. 16, line 65 to col. 17, line 6. Col. 17, lines 32-39, also see col.16 lines 41-50, see “The order of sortation promotes a highly accurate and cost-efficient sortation method. Initially, PVC, PVDC and glass bottles are removed. After these have been preliminarily removed, the first bottles removed are clear. Next, green bottles are removed after the clear bottles. If the clear bottles were not removed beforehand, the green bottle sensor would eject a mix of green and clear bottles, rather than only green bottles”). 
Frankel does not provide for a watermark imaging system including one or more processors configured to extract an encoded watermark payload formed in a surface of said plastic container, or printed on a label of said plastic container, and to determine information from said watermark payload. Lord teaches the above missing limitation of Frankel (Lord: [0321]. “The cloud object/database record may contain information such as object properties, useful for object recognition (e.g., fingerprint or watermark properties for a particular object).”). Specifically, Lord teaches one or more cameras positioned to capture imagery depicting objects, (Lord: [0262, 0276]. “For example, consider two cameras imaging a digitally watermarked object.” [0276]. “For example, if the camera is imaging an object suspected of having a digital watermark encoded in a green color channel, processor 36 may direct camera 32 to capture a frame of imagery at an instant that green illumination is expected to be at a maximum, and direct processing stages 38 to process that frame for detection of such a watermark.” [0262]), and watermark reading means for decoding from said imagery (a) first digital watermark information having a first signaling protocol, and (b) second digital watermark information having a second, different, signaling protocol. (Lord: [0190, 0199, 0202-0203, 0211, 0220, 0322-0323, 0699, 0828]. In particular, [0199] teaches “decoding digital watermark data from imagery.” [0202] teaches “calibration signals present in a digital watermark signal’ and “to capture the watermark orientation signal.” The calibration signal and orientation signal are interpreted as different signaling protocols. “Some digital watermarks are embedded in specific color channels (e.g., blue)” and frames “may be captured to maximize dynamic range of one color” [0203] so as to facilitate detecting and decoding watermarks “embedded in specific color channels”. “A system may apply multiple different watermark decoding algorithms to a single image” ([0322]). “A watermark orientation signal is a distinctive signal present in some watermarks that can serve as a sign that a watermark is present.” ([0699]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frankel’s disclosure with Lord’s teachings by combining the system for processing a material stream including plural plastic objects (from Frankel) with the watermarking technique for object recognition (from Lord) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references. For the same reasons and motivation of claim 1. 
Claims 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 20210229133 in view of Lord et al. US 20110034176.
Regarding claim 8, Kumar disclose for an artificial intelligence system that processes data, including image data, to make a judgment about an item in a waste stream ( see [0077], see “ training of the machine learning system may be performed utilizing a labeling/annotation technique (or any other supervised learning technique) whereby as data/information of material pieces are captured by a vision/sensor system, a user inputs a label or annotation that identifies each material piece, which is then used to create the library for use by the machine learning system when classifying material pieces within a heterogenous mixture of material pieces”, also  see [0106],see “different types or classes of materials may be classified by different types of sensors each for use with a machine learning system, and combined to classify material pieces in a stream of scrap or waste’) ;a watermark system including a camera and one or more processors configured to extract an encoded watermark payload formed in a surface of said item, or printed on a label applied to said item, and to determine information from said watermark payload; and
a diverter that sorts said item from the waste stream based on the judgment made by the artificial intelligence system and based on the information determined from said watermark payload (see [0051], see “certain embodiments of the present disclosure, which may be used in order to assist the vision system 110 to classify each of the material pieces 101. This classification, which may be performed within the computer system 107, may then be utilized by the automation control system 108 to activate one of the N (N≥1) sorting devices 126 . . . 129 for sorting (e.g., diverting/ejecting) the material pieces 101 into one or more N (N≥1) sorting bins 136 . . . 139 according to the determined classifications. Four sorting devices 126 . . . 129 and four sorting bins 136 . . . 139 associated with the sorting devices are illustrated in FIG. 1 as merely a non-limiting example”). 
Kumar does not provide for a watermark system including a camera and one or more processors configured to extract an encoded watermark payload formed in a surface of said item, or printed on a label applied to said item, and to determine information from said watermark payload. Lord teaches the above missing limitation of Frankel (Lord: [0321]. “The cloud object/database record may contain information such as object properties, useful for object recognition (e.g., fingerprint or watermark properties for a particular object).”). Specifically, Lord teaches one or more cameras positioned to capture imagery depicting objects, (Lord: [0262, 0276]. “For example, consider two cameras imaging a digitally watermarked object.” [0276]. “For example, if the camera is imaging an object suspected of having a digital watermark encoded in a green color channel, processor 36 may direct camera 32 to capture a frame of imagery at an instant that green illumination is expected to be at a maximum, and direct processing stages 38 to process that frame for detection of such a watermark.” [0262]), and watermark reading means for decoding from said imagery (a) first digital watermark information having a first signaling protocol, and (b) second digital watermark information having a second, different, signaling protocol. (Lord: [0190, 0199, 0202-0203, 0211, 0220, 0322-0323, 0699, 0828]. In particular, [0199] teaches “decoding digital watermark data from imagery.” [0202] teaches “calibration signals present in a digital watermark signal’ and “to capture the watermark orientation signal.” The calibration signal and orientation signal are interpreted as different signaling protocols. “Some digital watermarks are embedded in specific color channels (e.g., blue)” and frames “may be captured to maximize dynamic range of one color” [0203] so as to facilitate detecting and decoding watermarks “embedded in specific color channels”. “A system may apply multiple different watermark decoding algorithms to a single image” ([0322]). “A watermark orientation signal is a distinctive signal present in some watermarks that can serve as a sign that a watermark is present.” ([0699]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar disclosure with Lord’s teachings, in order to obtains claimed features via decoding digital watermark data from imagery.
Regarding claim 9, Kumar disclose for artificial intelligence system comprises a convolutional neural network that processes said image data (see [0077], see “training of the machine learning system”).
Regarding claim 10, Kumar disclose for diverter comprises a robotic arm (see “[0053] Although the example illustrated in FIG. 1 uses air jets to divert/eject material pieces, other mechanisms may be used to divert/eject the material pieces such as robotically removing the material pieces from the conveyor belt, pushing the material pieces from the conveyor belt”).
Allowable Subject Matter
3.		Claims 11 and 63-64 are allowed.
Reasons for Allowance
		The following is an examiner’s statement of reasons for allowance: the closest prior arts of Frankel et al. US 5314072 ; Lord et al. US 20110034176 and  Kumar  et al. US 20210229133, either alone or combined failed to teach or suggest for capturing a first image depicting a first item in a waste stream on a conveyor; reading a first digital watermark payload encoded on the first item and depicted in the first image; accessing a database and determining, using the first digital watermark payload, that the first item is formed of polyethylene terephthalate, and was used to package food; sorting the first item into a first collection bin; capturing a second image depicting a second item in said waste stream; reading a second digital watermark payload encoded on the second item and depicted in the second image; accessing said database and determining, using the second digital watermark payload, that the second item is formed of polyethylene terephthalate, and was used to package non-food contents; sorting the second item into a second collection bin different than the first collection bin; sending items in the first bin for recovery of food-grade polyethylene terephthalate recyclate; and sending items in the second bin for recovery of non-food-grade polyethylene terephthalate recyclate. As cited in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
4.		Claims 2-3,5-7,58-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts of Frankel et al. US 5314072; Lord et al. US 20110034176 and Kumar et al. US 20210229133, either alone or combined failed to teach or suggest for features/limitations of claims 2-3,5-7,58-62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. US 20210346916 is cited because the reference teaches “conveying the material pieces past a first vision system (and, in accordance with certain embodiments, a sensor system) configured for sorting material pieces of a first set of a heterogeneous mixture of materials by a sorter (e.g., the first automation control system 108 and associated one or more sorting devices 126 . . . 129) into a first set of one or more receptacles (e.g., sorting receptacles 136 . . . 139), and then conveying the material pieces past a second vision system (and, in accordance with certain embodiments, another sensor system) configured for sorting material pieces of a second set of a heterogeneous mixture of materials by a second sorter into a second set of one or more sorting receptacles”, see [0076].
Davis et al .US 20130048722 is cited because the reference teaches “This pose information may then be passed to a digital watermark decoding module. Such information allows the watermark decoding module to shortcut its work (which typically involves making its own estimation of spatial pose)’. See [0085].
Aller et al. US 20110244919 is cited because the reference teaches “[0036] Conversely, if captured imagery is high in color or low in contrast, this can bias barcode and OCR agents not to activate, and can instead bias facial recognition and watermark be decoding agents towards activating”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/           Primary Examiner, Art Unit 2664